NOTICE OF ALLOWANCE
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  
Claim limitations
Segments of claim 18:
the claim limitation “means for receiving a cooling fluid” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “receiving a cooling fluid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
the claim limitation “means for transferring heat between the cooling fluid and a process fluid” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “transferring heat between the cooling fluid and a process fluid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
the claim limitation “means for exhausting to exhaust cooling fluid” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “to exhaust cooling fluid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
the claim limitation “means for cleaning particulate” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “cleaning particulate” 
Segments of claim 19:
the claim limitation “means for channeling a cleaning fluid” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “channeling a cleaning fluid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
the claim limitation “means for receiving the cleaning fluid” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “receiving the cleaning fluid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
the claim limitation “means for - 21 -ATTORNEY DOCKET NO.: 18-0891-US-NP[2]dispensing the cleaning fluid” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholders “means” coupled with functional language “dispensing the cleaning fluid” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 18, 19 including depending claim 20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

“means for receiving a cooling fluid” has been interpreted to be air intake.
“means for transferring heat between the cooling fluid and a process fluid” has been interpreted to be a heat exchanger.
“means for exhausting to exhaust” has been interpreted to be exhaust plenum.
“means for cleaning particulate” has been interpreted to be a cleanout system.
“means for channeling a cleaning fluid” has been interpreted to be a cleanout passageway.
“means for receiving the cleaning fluid” has been interpreted to be a cleanout inlet.
“means for - 21 -ATTORNEY DOCKET NO.: 18-0891-US-NP[2]dispensing the cleaning fluid” has been interpreted to be a cleanout outlet.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an environmental control system, the system comprising: wherein the cleanout outlet includes a plurality of openings oriented toward the heat exchanger outlet, the openings to direct cleaning fluid toward the heat exchanger outlet, wherein the cleanout outlet includes a plurality of nozzles oriented toward the heat exchanger outlet. wherein the cleanout passageway includes a first cleanout passageway and a second cleanout passageway spaced from the first cleanout passageway. wherein the exhaust plenum includes a first plenum duct and a second plenum duct; the cleanout passageway positioned between the first plenum duct and the second plenum duct. wherein the cleanout passageway includes at least one pipe positioned in the cavity of the exhaust plenum, the pipe including at least one of an opening or a nozzle located along a length of the pipe to define the cleanout outlet. wherein the air intake is directly attached to a first side of the heat exchanger defining the heat exchanger inlet and the exhaust plenum is directly attached to a 
The closest prior art reference is: Suciu (2015/0292408 A1).
 	Suciu discloses an environmental control system, the system comprising: an exhaust plenum to exhaust cooling fluid from a heat exchanger outlet of a heat exchanger; and a cleanout system coupled to the exhaust plenum adjacent the heat exchanger outlet, the cleanout system including a cleanout passageway to fluidly couple a cleanout inlet accessible from an outer surface of the exhaust plenum and a cleanout outlet in fluid communication with the heat exchanger outlet, the cleanout system to enable removal of particulate from the heat exchanger without disassembling the heat exchanger from the exhaust plenum.
However, Suciu does not disclose wherein the cleanout outlet includes a plurality of openings oriented toward the heat exchanger outlet, the openings to direct cleaning fluid toward the heat exchanger outlet, wherein the cleanout outlet includes a plurality of nozzles oriented toward the heat exchanger outlet. wherein the cleanout passageway includes a first cleanout passageway and a second cleanout passageway spaced from the first cleanout passageway. wherein the exhaust plenum includes a first plenum duct and a second plenum duct; the cleanout passageway positioned between the first plenum duct and the second plenum duct. wherein the cleanout passageway includes at least one pipe positioned in the cavity of the exhaust plenum, the pipe including at least 
Further, there appears to be no reason to modify Suciu to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763